Citation Nr: 0310603	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1953 to March 1956.  This matter is before the Board of 
Veterans' Appeals (Board) from a June 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran provided testimony at a personal 
hearing before a hearing officer at the RO in August 1994, a 
transcript of which is of record.  He had also requested a 
Board hearing in conjunction with this appeal.  In December 
2002, the Board sent him correspondence requesting 
clarification of his hearing request.  By a statement 
received in January 2003, the veteran, in essence, withdrew 
his hearing request.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002), became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also eliminated the concept of a well-
grounded claim.  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000.

The record reflects that the last communication the veteran 
received from the RO regarding the matter on appeal was a 
November 1996 Supplemental Statement of the Case (SSOC).  
There is nothing in the record to support a finding that the 
veteran was kept apprised of what he must show to prevail in 
his claim, what information and evidence he was responsible 
for, and what evidence VA must secure, as mandated by the 
VCAA.  See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, it is not clear that the RO considered 
whether any additional development was warranted based upon 
the VCAA's enhanced duty to assist.  Thus, the Board 
concludes that a remand is necessary to ensure that VA has 
met notice requirements and its duty to assist the veteran in 
developing the facts pertinent to his claim, particularly in 
light of the VCAA and implementing regulations.  

The veteran was awarded nonservice-connected pension benefits 
by a December 1980 rating decision.  His disabilities 
included degenerative disc disease of the lumbar spine, 
evaluated as 60 percent disabling, and degenerative disc 
disease of the cervical spine, evaluated as 20 percent 
disabling.  In addition, the record reflects he has 
nonservice-connected hypertension, evaluated as 10 percent 
disabling; nonservice connected sinusitis and a balance 
problem due to head injury, both evaluated as noncompensable; 
and a service-connected right ear scar, evaluated as 10 
percent disabling.

The record also reflects that the veteran was blinded in both 
eyes as a result of a gunshot wound to the face in October 
1985.  A June 1986 Administrative Decision determined that 
these injuries were the result of the veteran's own willful 
misconduct.  See 38 C.F.R. § 3.1(n).  Consequently, the RO 
informed the veteran in July 1986 that he was not entitled to 
special monthly benefits due to the blindness caused by these 
injuries.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  

In December 1993,  the veteran submitted a new claim for 
special monthly pension benefits based on the need for 
regular aid and attendance or on being housebound.  The RO 
subsequently denied the claim, finding that new and material 
evidence had not been submitted, and the veteran appealed 
this decision to the Board.  In the November 1996 SSOC, the 
RO found that new and material evidence had not been 
presented to reopen a claim for special monthly pension due 
to blindness, nor did the evidence reflect he was housebound 
or in need of regular aid or attendance due to disabilities 
other than his blindness.

In October 1996 the veteran underwent a VA aid and attendance 
examination and an orthopedic examination.  An opinion was 
requested as to whether his disabilities, other than 
blindness, rendered him housebound or in need of regular aid 
or attendance.  No such opinion was entered in either 
examination report.  

An August 1999 statement from the veteran's attending 
physician opined that he was in need of aid or attendance of 
someone else in ordinary activities of daily living, and was 
housebound.  The primary diagnosis was blindness, with 
secondary diagnoses of chronic sinusitis and hypertension.  
The veteran's cervical and lumbar spine problems were also 
noted.

Although it has been determined that the veteran's blindness 
is due to his own willful misconduct, he has contended on 
various occasions, including his most recent statement of 
January 2003, that his back disability causes more impairment 
than his blindness, and that it is this disability which is 
the basis for his claim.  

The Board finds that clarification is necessary regarding the 
degree of  impairment attributable to the veteran's 
disabilities other than his bilateral blindness.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a veteran's 
failure to report for a scheduled VA medical examination, and 
provide that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, (1) in an original compensation claim, the 
claim shall be rated based on the evidence of record; (2) in 
any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655.  (This is 
essentially a claim for increase.)

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification (specific to his 
claim) of the impact of the VCAA and 
implementing regulations on his claim.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for any medical 
disability from August 1999 to the 
present.  Obtain and associate with the 
claims file copies of complete records 
(not already in the file) from all 
sources identified.

3.  The veteran should then be accorded a 
VA examination to determine whether he is 
in need of regular aid and attendance or 
is housebound due to disabilities other 
than his blindness.  His claims folder 
should be available to the examiner for 
review in conjunction with the 
examination.  Following examination of 
the veteran and  review of his records, 
the examiner should express an opinion as 
to whether the veteran's current 
disabilities, other than his blindness, 
render him housebound or in need of 
regular aid or attendance.  The examiner 
must explain the rationale for any 
opinion given.

4.  The RO should review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing any additional 
development necessary, the RO should 
readjudicate the matter on appeal in 
light of any additional evidence added to 
the record.  

If the benefit sought remains denied, the veteran and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case and given the opportunity 
to respond.  The case should then be returned to the Board, 
if in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




